                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KRISTILIN BABB,

      Plaintiff,                                    Case No. 20-cv-12634
                                                    Hon. Matthew F. Leitman
v.

GREYHOUND LINES, INC.,

     Defendant.
__________________________________________________________________/

 ORDER GRANTING IN PART AND DENYING WITHOUT PREJUDICE
 IN PART PLAINTIFF’S MOTION TO AMEND/CORRECT (ECF No. 12)

      On June 7, 2021, the Court held a hearing on Plaintiff Kristilin Babb’s Motion

to Amend/Correct. (See Mot., ECF No. 12.) In that motion, Babb sought leave to

file an Amended Complaint. For the reasons stated on the record, the motion is

GRANTED IN PART AND DENIED IN PART WITHOUT PREJUDICE. The

motion is GRANTED to the extent that Babb seeks leave to file an Amended

Complaint adding National Fire and Insurance as the personal injury protection (PIP)

carrier. The motion is DENIED WITHOUT PREJUDICE to the extent that Babb

seeks a ruling that the Amended Complaint relates back to the filing of the original

Complaint. The Court will address the relation-back issue later in this action as

appropriate. Once an Amended Complaint is filed, Defendants may file an Answer

and/or any motion that they believe is appropriate at that time.


                                          1
      Babb shall file her Amended Complaint by no later than June 21, 2021.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: June 8, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 8, 2021, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                         2
